Title: De Thulemeier to the American Commissioners, 17 June 1785
From: Thulemeier, Friederich Wilhelm, Baron von
To: American Commissioners



Messieurs
à la Haye le 17. Juin 1785.

J’ai reçu la lettre dont Vous m’avez honoré, Messieurs, en date du 26 de Mai, le 4 du mois courrant. Mes premiers soins ont été consacrés à faire soigner la traduction françoise du Traité annexe en langue angloise, et de la faire passer à ma Cour. Le Roi apprendra certainement avec beaucoup de satisfaction que la négociation qui a été confiée à nos soins communs, est avancée au point qu’il n’est plus question que de faire transcrire le Traité même dans la forme requise. Si Vous l’agréez, Messieurs, l’échange que Vous me proposez de faire par une personne de confiance, vu l’éloignement de Votre domicile actuel, de celui de Monsieur Adams, et du mien, pourroit avoir lieu à la Haye par Monsieur Dumas, Chargé d’Affaires des Etats-Unis d’Amérique. C’est dans ce sens que je me suis expliqué aujourd’hui envers le Roi, et j’ai de plus informé Sa Majesté, que Vous projettiez, Messieurs, de fixer la durée du Traité préalablement au terme de dix années. Je me promets pour Votre Patrie et pour la mienne des avantages solides de ces nouvelles liaisons de commerce établies sur la base de réciprocité et d’une parfaite égalité. J’aurois desiré que les circonstances dans lesquelles je me trouve, m’eussent permis de me rapprocher de Vous, et de Vous assurer de bouche des sentimens de la haute considération avec laquelle je ne cesserai jamais d’être, Messieurs, Vôtre très humble et très obéissant Serviteur,

De Thulemeier

